         Case 2:18-cv-00345-GEKP Document 52 Filed 08/09/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TAQUENTA MARCHANT,                                  :
o/b/o A.A.H.,                                       :           CIVIL ACTION
              Plaintiff                             :
                                                    :
                v.                                  :
                                                    :
ANDREW SAUL,                                        :
Commissioner of Soc. Sec.,1                         :           No. 18-345
                   Defendant                        :

                                              ORDER

                       7th day of August, 2020, upon consideration of Plaintiff’s Brief and
        AND NOW, this ______

Statement of Issues in Support of Request for Review (Doc. No. 11); Defendant’s response thereto

(Doc. No. 12); Plaintiff’s reply (Doc. No. 14); Defendant’s sur-reply (Doc. No. 16); United States

Magistrate Judge Richard A. Lloret’s Report and Recommendation dated January 9, 2019 (Doc.

No. 17); Defendant’s objections thereto (Doc. No. 23); Plaintiff’s response to the objections (Doc.

No. 27); the parties’ supplemental briefing (Doc. Nos. 32, 33); United States District Judge Robert

F. Kelly’s Order and Memorandum sustaining Defendant’s objections, overruling Judge Lloret’s

Report and Recommendation, and referring the case to Judge Lloret for a Report and

Recommendation on the merits (Doc. Nos. 34, 35); Judge Lloret’s Report and Recommendation

dated August 28, 2019 (Doc. No. 36); Plaintiff’s Motion to Stay and for Extension of Time to File

Objections (Doc. No. 37); Defendant’s Notice of Supplemental Authority (Doc. No. 41);

Plaintiff’s Motion to Vacate Stay (Doc. No. 43); Defendants’ Status Reports (Doc. Nos. 44–46);

Plaintiff’s Objections to Judge Lloret’s Report and Recommendation dated August 28, 2019 (Doc.

No. 49); and Defendant’s response thereto (Doc. No. 50); it is ORDERED that:


1
        On June 17, 2019, Andrew Saul was sworn in as the Commissioner of Social Security. Pursuant
to Federal Rule of Civil Procedure 25(d), Andrew Saul should be substituted for Nancy A. Berryhill as the
defendant in this suit.


                                                   1
 Case 2:18-cv-00345-GEKP Document 52 Filed 08/09/20 Page 2 of 2




1.   Plaintiff’s Objections (Doc. No. 49) are SUSTAINED IN PART and DEEMED

     MOOT IN PART.

2.   The Order and Memorandum sustaining Defendant’s objections and overruling

     Judge Lloret’s Report and Recommendation (Doc. Nos. 34, 35) are VACATED.

3.   The Report and Recommendation dated August 28, 2019 (Doc. No. 36) is

     DEEMED MOOT.

4.   Defendant’s Objections (Doc. No. 23) are OVERRULED.

5.   The Report and Recommendation dated January 9, 2019 (Doc. No. 17) is

     APPROVED AND ADOPTED IN PART and MODIFIED IN PART as set

     forth in the accompanying Memorandum.

6.   Plaintiff’s Brief and Statement of Issues in Support of Request for Review (Doc.

     No. 11) is GRANTED.

7.   The matter is REMANDED to the Commissioner of Social Security in accordance

     with the fourth sentence of 42 U.S.C. § 405(g) for further proceedings consistent

     with the accompanying Memorandum.

8.   JUDGMENT IS ENTERED in favor of Plaintiff, REVERSING the decision of

     the Commissioner of Social Security.

9.   The Clerk of Court shall mark this case CLOSED for all purposes, including

     statistics.


                                            BY THE COURT:

                                             s/Gene E.K. Pratter
                                            ____________________________________
                                            GENE E.K. PRATTER
                                            UNITED STATES DISTRICT JUDGE




                                     2
